DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 23 May 2022, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Liu on 3 June 2022.
The claims have been amended as follows:

9-15. (canceled)

************
Claims 9-15 have been canceled since they are directed to Species 2 and claim 1 is not generic to Species 2.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires a drive conveyor and a rolling assembly positioned above the drive conveyor. The rolling assembly includes an arm adapted to be driven between a rolling position and a release position, a product turner attached to the arm, and at least one roll guide mounted on the arm. In the rolling position, an end of the product turner extends into a conveying path of the drive conveyor. The at least one roll guide defines a curved guide surface configured to guide a product in a curved path towards the product itself without rotation of the at least one roll guide.
U.S. Patent No. 6,349,635 (“Taguchi”) represents the closest prior art. See the office action dated 24 March 2022. However, Taguchi fails to disclose at least one roll guide defining a curved guide surface configured to guide a product in a curved path towards the product itself without rotation of the at least one roll guide, as claimed. The rolling-up rollers e, f, g of Taguchi rotate (see Figures 3 and 4), and there is nothing in the prior art to suggest eliminating this rotation. The remaining prior art fails to disclose each and every limitation of claim 1. In general, when a prior art reference discloses a product turner and a roll guide attached to an arm, both the product turner and the roll guide rotate, as in Taguchi.
Claims 2-8 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726